              Case 2:18-cv-01115-RSL Document 136 Filed 11/20/18 Page 1 of 3




State of Washington, et al.                                     2:18-cv-01115-RSL




United States Department of State, et al.




Jonathan B. Miller


Commonwealth of Massachusetts




I am an Assistant Attorney General in the Office of the Massachusetts Attorney General, and
authorized to represent the Commonwealth of Massachusetts in court proceedings.


 Jonathan B. Miller




    11/20/2018                                                 Jonathan B. Miller
          Case 2:18-cv-01115-RSL Document 136 Filed 11/20/18 Page 2 of 3




                    Jonathan B. Miller

                    Office of the Massachusetts Attorney General

                    One Ashburton Place



Boston                                     MA                02108

                        (617) 963-2073              663012            MA
                 Jonathan.MIller@state.ma.us




   Jonathan B. Miller


11/20/2018                                       Jeffrey G. Rupert

                    Jeffrey G. Rupert, Assistant Attorney General

                    Washington State Office of the Attorney General

                    800 Fifth Avenue

                    Suite 2000

Seattle                                    WA                98104

                        (206) 464-7744              45037
Case 2:18-cv-01115-RSL Document 136 Filed 11/20/18 Page 3 of 3




11/20/2018               Jonathan B. Miller
